Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afra et al. (U.S. PGPUB 20210287417) in view of Wald et al. (U.S. PGPUB 20170372448).
With respect to claim 1, Afra et al. disclose a method of processing rays in a ray tracing system, the method comprising: executing a parent shader for a ray, wherein the parent shader includes a shader recursion instruction which invokes a child shader (paragraph 357, Recursive ray tracing may be initiated by an API function that commands the graphics processor to launch a set of primary shaders or intersection circuitry which can spawn ray-scene intersections for primary rays. This in turn spawns other shaders such as traversal, hit shaders, or miss shaders);
suspending the execution of the parent shader for the ray (paragraph 418, The execution of the traversal thread may further be suspended on the traversal circuitry 4005);
storing intermediate data for the parent shader in a heap of memory, wherein the intermediate data comprises state data and payload data (paragraph 360, Shaders can be referenced using a shader record, a user-allocated structure that includes a pointer to the entry function, vendor-specific metadata, and global arguments to the shader executed by the SIMD cores/EUs 4001. Each executing instance of a shader is associated with a call stack which may be used to store arguments passed between a parent shader and child shader, paragraph 418, Using the conventional execution model, when a shader is dispatched during traversal, the traversal thread is terminated and the ray traversal state is saved to memory to allow the execution of other ray spawn commands while the execution units 4001 process the shaders); and
when the parent shader is ready to resume, reading intermediate data for the parent shader from the heap of memory, and resuming the execution of the parent shader for the ray (paragraph 357, A shader that spawns a child shader can also receive a return value from that child shader. Callable shaders are general-purpose functions that can be directly spawned by another shader and can also return values to the calling shader, paragraph 462, One or more primary ray shaders 5101 process the primary rays and spawn additional work to be performed by ray tracing acceleration circuitry 5110 and/or the cores/EUs 4001). However, Afra et al. do not expressly disclose said storing intermediate data comprises allocating a first set of registers in the heap of memory for storing payload data, and allocating a second set of registers in the heap of memory for storing state data.
	Wald et al., who also deal with ray tracing, disclose a method wherein said storing intermediate data comprises allocating a first set of registers in the heap of memory for storing payload data (paragraph 45, Rather than having one ray replicated across all N lanes of R N-wide registers (and using those to intersect N boxes), each of those R registers is partitioned into an upper half and a lower half (block 36), storing one fiber's ray in the upper half, and the other fiber's ray in the lower half (block 38)), and allocating a second set of registers in the heap of memory for storing state data (paragraph 44, fibering is done where two ray states are in the same set of registers, with some registers reserved for a first ray and some others for a second ray).
	Afra et al. and Wald et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said storing intermediate data comprises allocating a first set of registers in the heap of memory for storing payload data, and allocating a second set of registers in the heap of memory for storing state data, as taught by Wald et al., to the Afra et al. system, because without hardware support for the “thread” switch, the complete ray is reloaded for every traversal. This means more than one ray's state does not fit into a register, and the ray's data are reloaded every time context is switched (paragraph 43 of Wald et al.).
	With respect to claim 2, Afra et al. as modified by Wald et al. disclose the method of claim 1, further comprising executing the child shader for the ray, whilst the parent shader is suspended (Afra et al.: paragraph 410, the traversal hardware 4005 suspends the traversal thread and waits for the results of multiple shader invocations).
	With respect to claim 3, Afra et al. as modified by Wald et al. disclose the method of claim 1, wherein the shader recursion instruction indicates payload data for the child shader (Afra et al.: paragraph 357, A shader that spawns a child shader can also receive a return value from that child shader. Callable shaders are general-purpose functions that can be directly spawned by another shader and can also return values to the calling shader).
	With respect to claim 4, Afra et al. as modified by Wald et al. disclose the method of claim 3, further comprising executing the child shader for the ray, whilst the parent shader is suspended, and wherein the execution of the child shader for the ray updates at least some of the indicated payload data (Afra et al.: paragraph 360, Each executing instance of a shader is associated with a call stack which may be used to store arguments passed between a parent shader and child shader. Call stacks may also store references to the continuation functions that are executed when a call returns).
	With respect to claim 5, Afra et al. as modified by Wald et al. disclose the method of claim 3, further comprising passing control of a subset of registers of the heap of memory from the parent shader to the child shader, wherein the subset of registers stores the indicated payload data (Afra et al.: paragraph 360, Shaders can be referenced using a shader record, a user-allocated structure that includes a pointer to the entry function, vendor-specific metadata, and global arguments to the shader executed by the SIMD cores/EUs 4001. Each executing instance of a shader is associated with a call stack which may be used to store arguments passed between a parent shader and child shader). The call stack comprises a storage for passing arguments between the parent shader and child shader.
	With respect to claim 8, Afra et al. as modified by Wald et al. disclose the method of claim 3, further comprising executing the child shader for the ray, whilst the parent shader is suspended (Afra et al.: paragraph 418, The execution of the traversal thread may further be suspended on the traversal circuitry 4005), and wherein the indicated payload data is a local payload object that the parent shader has generated for the ray, wherein the execution of the child shader for the ray updates the local payload object (Afra et al.: paragraph 381, The traversal shader, intersection shader and outer stack handler are all spawned by the ray-BVH intersection circuitry 4005. The traversal shader allocates on the call stack 4405 before initiating a new inner traversal for the second level BVH. The outer stack handler is a shader that is responsible for updating the hit information and resuming any pending inner traversal tasks).
	With respect to claim 9, Afra et al. as modified by Wald et al. disclose the method of claim 1, wherein a shader is executed for a plurality of rays by executing a task, wherein the task comprises a plurality of instances corresponding to the plurality of rays for which the shader is executed (Afra et al.: paragraph 365, A shader executed on the SIMD cores/EUs 4001 can also spawn fixed-function tasks such as ray-BVH intersections using a spawn message with a shader record pointer reserved for the fixed-function hardware).
	With respect to claim 10, Afra et al. as modified by Wald et al. disclose the method of claim 9, wherein the registers in the heap of memory are allocated for storing either per-instance data or per-task data (Wald et al.: paragraph 44, the different lanes of a vector register are allocated to the different rays/fibers as indicated in block 32 in the sequence 30 in FIG. 2).
	With respect to claim 11, Afra et al. as modified by Wald et al. disclose the method of claim 10, wherein the per-instance data comprises one or both of state data and payload data, and wherein the per-task data comprises state data (Wald et al.: paragraph 44, fibering is done where two ray states are in the same set of registers, with some registers reserved for a first ray and some others for a second ray. This is something that even a compiler could do. Fibering can also be done by manually assigning two (or more) ray's states to the lower/upper halves of the same registers).
	With respect to claim 17, Afra et al. as modified by Wald et al. disclose a ray tracing system configured to process rays (Afra et al.: paragraph 61, FIG. 1 is a block diagram of a processing system 100), wherein the ray tracing system comprises: processing logic (Afra et al.: paragraph 63, the one or more processors 102 each include one or more processor cores 107 to process instructions which, when executed, perform operations for system or user software); and a heap of memory (Afra et al.: paragraph 66, The memory device 120 can be a dynamic random-access memory (DRAM) device, a static random-access memory (SRAM) device, flash memory device, phase-change memory device, or some other memory device having suitable performance to serve as process memory); wherein the processing logic is configured to execute the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 18, Afra et al. as modified by Wald et al. disclose the ray tracing system of claim 17 for executing the method of claims 3 and 5; see rationale for rejection of claims 3 and 5.
	With respect to claim 19, Afra et al. as modified by Wald et al. disclose the ray tracing system of claim 17 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 20, Afra et al. as modified by Wald et al. disclose a non-transitory computer readable storage medium having stored thereon computer readable instructions (Afra et al.: paragraph 509, instructions may refer to specific configurations of hardware such as application specific integrated circuits (ASICs) configured to perform certain operations or having a predetermined functionality or software instructions stored in memory embodied in a non-transitory computer readable medium) that, when executed at a computer system, cause the computer system to perform a method of processing rays in a ray tracing system as in claim 1; see rationale for rejection of claim 1.
Allowable Subject Matter
Claims 6-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests payload data linked to a grandparent shader, i.e., executing the child shader for the ray, whilst the parent shader is suspended, and wherein the indicated payload data is an incoming payload object that the parent shader has received from a grandparent shader for the ray, wherein the execution of the child shader for the ray directly updates the incoming payload object. None of the cited art teaches or suggests the storage format of per-instance registers as detailed in claim 12, i.e., groups of contiguous per-instance registers in the heap of memory are allocated for storing subsets of the per-instance data for the instances of the task, wherein a particular group of contiguous per-instance registers is allocated for storing a respective particular subset of the per-instance data for each of the instances of the task.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20200043218 to Vaidyanathan et al. for a method of storing arguments passed between a parent shader and child shader
U.S. Patent No. 8,174,524 to Laur for a method of suspending a shader program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
12/11/22